Citation Nr: 0727833	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of fusion, L5-S1, with degenerative joint disease 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1996 to February 1999 and from March 2001 to March 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A hearing transcript is 
in the record.  

The Board remanded this case in December 2006 for further 
evidentiary development.  Thereafter, a May 2007 rating 
decision confirmed and continued the initial 10 percent 
disability rating for residuals of fusion, L5-S1, with 
degenerative joint disease of the lumbar spine but granted 
service connection for mild weakness and sensory loss of the 
left lower extremity which was assigned an initial 10 percent 
with an effective date for both of March 22, 2007 (date of VA 
examination).  The veteran did not initiate an appeal as to 
either the initial rating assigned for the effective for the 
grant of service connection or the effective date for the 
initial rating.   


FINDINGS OF FACT

The manifestations of residuals of fusion, L5-S1, with 
degenerative joint disease of the lumbar spine are flexion 
greater than 60 degrees, the combined range of motion of the 
lumbar spine is greater than 120 degrees, and there is no 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour; also there are no 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during a twelve month 
period. 



CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
residuals of fusion, L5-S1, with degenerative joint disease 
of the lumbar spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and Diagnostic 
Codes 5241 and 5242 (2006).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims. 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with pre-adjudication, content-
complying VCAA notice on the underlying claim of service 
connection by letter, dated in February 2004.  

Where, as here, the claim of service connection has been 
granted and a disability rating has been assigned, the claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled. 

Furthermore, once a claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the assigned ratings does not trigger 
additional notice under 38 U.S.C.A. § 5103(a).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) is no longer 
applicable in the claims for increase.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO obtained service medical records and VA 
records.  The veteran was afforded VA examinations for the 
claim for increase.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  At 
the travel Board hearing the veteran testified that he did 
not receive private treatment for his low back disability.    

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In assigning an initial rating, following the award of 
service connection for the disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found -- a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Following receipt in February 2004 of the initial claim for 
service connection the May 2004 rating decision initially 
granted service connection for residuals of fusion, L5-S1, 
with degenerative joint disease of the lumbar spine and 
assigned an initial 10 percent disability rating under 
Diagnostic Codes 5241 (spinal fusion) and Diagnostic Code 
5242 (degenerative arthritis of the spine).  However, 
subsequently, a May 2007 rating decision granted service 
connection for mild weakness and sensory loss of the left 
lower extremity which was assigned an initial 10 percent with 
an effective date for both of March 22, 2007 (date of VA 
examination) under Diagnostic Code 5241 (spinal fusion) and 
Diagnostic Code 8520 (sciatic neuropathy).  

Inasmuch as sciatic neuropathy is a symptom of intervertebral 
disc syndrome, the criteria at Diagnostic Code 5243 
(intervertebral disc syndrome) will also be considered.  

Under the new criteria of Diagnostic Code 5243, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The criteria for a 10 percent rating are forward flexion of 
the thoracolumar spine greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumar spine greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour. 

The criteria for a 20 percent rating based on orthopedic 
manifestations are forward flexion of the thoracolumar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumar spine not 
greater than 120 degrees (the maximum combined range of 
motion being 240 degrees), or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour.  

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) is to be evaluated either under the general rating for 
disease and injuries of the spine (outlined above) or under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under Diagnostic Code 5243 the pertinent considerations are 
(1) incapacitating episodes (defined in Note 1 as a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by and treatment by a physician) during the 
immediately preceding 12 months and, if so, the total 
duration of them, or (2) the combination of the neurologic 
and orthopedic manifestations of the disability under 
38 C.F.R. § 4.25.  Whichever method results in the higher 
evaluation must be used.  

As to incapacitating IVDS episodes in the past 12 months, if 
they have a total duration of at least 1 week but less than 2 
weeks, a 10 percent evaluation is warranted.  If they have a 
total duration of at least 2 weeks but less than 4 weeks, 
a 20 percent evaluation is warranted.  

Background

On VA examination in December 2003 the veteran's claim file 
was reviewed.  The veteran complained of constant low back 
pain which he rated as 2 or 3 on a scale of 10, which twice 
weekly increased to 6 with normal daily activity.  The pain 
would usually decrease to 2 or 3 within a day after 
treatment.  He took nonsteroidal anti-inflammatory 
medications and Percocet, as needed, which helped.  There 
were no side-effects of the medication.  There were no 
associated features or symptoms except left leg pain times 
per month, lasting about one day.  His ability to walk was 
not affected and he did not need any walking devices.  He had 
no history of vertebral fractures.  He had had low back 
surgery in July 2002 and again in January 2003.  His 
activities of daily living, including bathing, toileting, and 
eating, remained intact.  He was not able to perform 
strenuous activity, could not run, and could not lift greater 
than 30 lbs.  

On physical examination the veteran's gait and posture were 
normal.  Muscle strength was equal, bilaterally.  His back 
was weak throughout range of motion when resistance was 
applied.  Fatigability was noted with repetitive use.  Pain 
was noted to increase throughout range of motion with 
repetitive use.  His range of motion was not affected by 
habitus or other factors.  Decreased range of motion could be 
experienced and the condition waxed and waned throughout the 
day with exacerbations but this estimation would be 
speculative.  Range of motion could be additionally limited 
with exacerbations, with combined factors including pain, 
fatigue, and lack of endurance, all equal in contribution.  
It was impossible to accurately express this in degrees of 
motion.  The only objective finding of the lumbar spine was 
tenderness to palpation of the low back. 

Lumbar flexion was to 90 degrees with pain from 80 to 90 
degrees.  Extension was to 30 degrees, with pain from 25 to 
30 degrees.  Lateral flexion and rotation were to 30 degrees, 
bilaterally.  The deep tendon reflexes were 2+.  Sensation 
was intact.  Lasegue sign was positive, with low back pain.  
There were no bladder or bowel problems.  

A lumbar MRI revealed a possible transitional vertebra of S1 
with partial lumbarization of that vertebral body.  Vertebral 
body heights were normal.  Vertebral alignment was preserved 
and disc spaces were normal except for some narrowing at L5-
S1 where there was broad-based disc protrusion within the 
central to left paracentral aspect.  There was no evidence of 
central spinal stenosis.  The conclusion was disc herniation 
at L5-S1.  The relevant diagnoses were residual post 
operative L5-S1 fusion residuals and degenerative joint 
disease of the lumbar spine

VA outpatient treatment records show that in April 2005 the 
veteran complained of low back pain which radiated down the 
left leg.  He complained of limitation of motion of the low 
back due to stiffness, with significant limitation of 
activities.  On examination he had mild generalized 
tenderness on palpation of the low back.  Lumbar flexion was 
limited due to pain with range of motion "from 45 degrees 
and higher."  He had increased pain with trunk rotation and 
lateral bending.  Straight leg raising was negative.  His 
gait was steady.  Deep tendon reflexes were symmetrical.  He 
had diminished sensation on the lateral aspect of the left 
foot.  The diagnoses were low back pain, degenerative disc 
disease, lumbar radiculopathy, and parasthesias.  On 
examination in August 2005 muscle strength was symmetric.  

At the December 2005 travel Board hearing the veteran 
testified that he would not take time off from work due to 
his low back disorder because he was a supervisor and was 
needed at work but he was incapacitated every day upon 
returning home from work, that he had back spasms at work, 
that flexion and extension and lateral flexion, particularly 
to the left, caused pain, that his low back pain was pretty 
much constant throughout the day, but progressively worsened 
during the day, and that he received VA treatment about every 
6 months and he was given pain medication.    

On VA examination in March 2007 the veteran's claim file was 
reviewed.  The veteran complained of constant low back pain, 
which he rated as 2 to 4 on a scale of 10.  The pain 
occasionally radiated down the left leg which reportedly 
affected his ability to ambulate.  Aggravating factors 
included lifting, bending, prolonged sitting, prolonged 
standing, and weather changes.  He denied incapacitating 
episodes, in which a physician had prescribed bed rest, over 
the last 12 months.  He also denied having had any flare-ups 
whatsoever, stating that he had chronic, dull, low intensity 
back pain.  He denied using any assistive device.  His first 
of two surgeries had been a discectomy and later fusion of 
L5-S1, where the prior discectomy had been done.  He had 
never had any injections but had had multiple rounds of 
physical therapy.  He currently took Motrin, amitriptyline, 
and hydrocortisone for pain, as needed.  He was employed as a 
manager for an ice cream company and did not feel that his 
back pain had affected his employment.  He denied having 
missed any time from work.  He denied that his back pain 
affected his activities of daily living.  

On physical examination flexion of the veteran's lumbar spine 
was to 90 degrees; extension was to 20 degrees; lateral 
flexion was to 50 degrees, bilaterally; and rotation was to 
80 degrees, bilaterally.  He had mild pain throughout all 
ranges of motion.  He was able to repetitively move the 
lumbosacral spine without change in his range of motion on in 
his level of pain.  So, the range of motion measured was not 
additionally limited following repetitive use.  There was no 
muscle spasm but he did have tenderness to palpation at L4 
through S1.  Straight leg raising was negative, bilaterally.  
Strength was 5/5 in all four extremities.  Deep tendon 
reflexes were 2+ and symmetric throughout.  He had a normal 
gait.  There was a slight decrease in sensation on the 
lateral aspect of the left foot and in the left shin region 
laterally.  There was no kyphosis, scoliosis or lordosis.  

Lumbosacral X-rays revealed degenerative disc disease with a 
prior fusion at L5-S1 with appropriate hardware in place.  
The worst of his degenerative disc disease was at L5-S1 and 
degenerative disc disease throughout the rest of the lumbar 
spine was very minimal.  The diagnosis was degenerative disc 
disease of the lumbosacral spine.  

On VA neurology examination in March 2007 the veteran 
complained of having loss muscle mass in the lower portion of 
the left leg and left calf.  He complained of chronic back 
pain with radiation of pain into the left leg and weakness in 
the left foot.  He reported that a prior microdiscectomy had 
resolved the weakness but left him with considerable low back 
pain.  His subsequent spinal fusion had reduced the level of 
the pain but did not abolish it.  He complained of currently 
having frequent low back pain but it was no prostrating.  He 
had not had to have bed rest on a physician's prescription.  
He had to be careful in terms of lifting, twisting, standing, 
sitting or walking in order to avoid pain and avoid recurrent 
loss of muscle mass in the left calf muscle.  

On examination the veteran had normal muscle mass, tone, and 
strength.  There was no evidence of loss of muscle mass in 
the left gastrocnemius region.  Muscle strength was 5/5 in 
all areas with the exception of having 4+/5 strength in the 
extensor hallucis longus and extensor digitorum brevis 
muscles in the left leg.  Deep tendon reflexes were 
symmetrical.  There were no pathological reflexes.  There was 
a decreased in sensation to light touch in the left L5 
dermatomal distribution.  The diagnosis was left L5 
radiculopathy due to mild weakness and sensory loss in the 
distribution of the left L5 dermatome and myotome, as a 
residual of prior back surgery.  

Analysis

It is clear that the veteran has not had incapacitating 
episodes for which a physician has prescribed bed rest.  
Accordingly, the rating for the service-connected low back 
disorder must be made on orthopedic manifestations.  The 
veteran already has a separate rating for neurological 
manifestations. 

On the VA rating examinations, lumbar flexion was to 90 
degrees and each examination revealed range of motion in all 
planes with combines, when added, to significantly more than 
120 degrees.  The examinations did not find the presence of 
muscle spasm of which the veteran testified or was there 
evidence of guarding that resulted in an abnormal gait or 
abnormal contour of the spine.  

Accordingly, the veteran does not meet the schedular criteria 
for a rating higher than 10 degrees for residuals of fusion, 
L5-S1, with degenerative joint disease of the lumbar spine 
based on orthopedic manifestations, that is, limitation of 
motion. 

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria. For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.


ORDER

An initial rating higher than 10 percent for residuals of 
fusion, L5-S1, with degenerative joint disease of the lumbar 
spine is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


